Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on May 8, 2019 and September 17, 2020 have been considered by the Examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference 112 (Fig. 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 8-9, 11-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taplan (DE 102014223711) (cited by applicant) (English translation provided by Examiner).
Regarding claims 1 and 20, Taplan discloses a light strip for use in a component of a cooking appliance, comprises a lighting device arranged for direct lighting on the frame element, which has a surface associated with the plate, and a surface of the plate facing away, comprising: a cooktop (62, Fig. 1; Par. 46) defining a major surface extending a plurality of sides and a plurality of edges surface extending from the major surface at respective side thereof (Fig. 2), a plurality of burner units (induction heating element; Par. 51) disposed at the major surface within respective sections of the major surface; and a lighting assembly (light strip 10 or lighting devices 50) affixed with the cooktop (62) opposite the major surface and extending adjacent at least two of the sections of the major surface  and including a plurality of lighting elements (58) respectively exposed at respective portions of the edge surfaces corresponding with the sections of the major surface (Fig. 1-2).
Regarding claim 2, Taplan discloses the cooktop (62) is of a glass-ceramic substrate (62, Par. 55), the major surface and edge surface being define thereon, and further defining an inner surface opposite the major surface; and the lighting assembly (light strip 10 or lighting device 50) is a affixed with the cooktop adjacent the inner surface (Fig. 2).
Regarding claim 6, Taplan discloses the plurality of burners units are induction heating units and are positioned adjacent the lower surface (Par. 51).
Regarding claims 8-9, Taplan discloses at least one of the sections of the major surface is located in a corner of the major surface such that respective portions of two adjacent edge surfaces correspond with respective ones of the sections of the major surface (Fig. 1-2).
Regarding claim 11, Taplan discloses the cooktop (62) defines four sides with four corresponding edge surfaces; the sections of the major surface are respectively adjacent and bounded by one of the four sides; and the lighting assembly (10) extends adjacent each of the four sides with respective ones of the plurality of lighting elements respectively exposed at portions of each of the edge surfaces (Fig. 1g-1h and 2).
Regarding claim 12, Taplan discloses a controller (77/78) for: selectively activating at least one of the plurality of burner units for heating a cooking article on a corresponding section of the major surface; and selectively causing illumination of at least one of the lighting elements exposed on the portion of the one of the plurality of edge surfaces respectively corresponding with the section of the major surface when the at least one of the plurality of burner units is activated (Fig. 1-2; Par. 27, 56-59 and 66).
Regarding claim 13, Taplan discloses a light strip for use in a component of a cooking appliance, comprises a lighting device arranged for direct lighting on the frame element, which has a surface associated with the plate, and a surface of the plate facing away, comprising: a cooktop (via 62, Fig. 1; Par. 46) defining a major surface extending a plurality of sides with a corresponding plurality of edges (Fig. 1-2); a plurality of burner units (induction heating element; Par. 51) disposed at the major surface within respective sections of the major surface; a lighting assembly (light strip 10 or lighting devices 50) extending along at least one of the plurality of edges (Fig. 1); and a controller (77/78) selectively activating ones of the plurality of burner units and causing the lighting assembly (10) to illuminate a respective portion of at least one of the edges bounding at least one of the sections of the major surface corresponding with the activated ones of the plurality of burner units (Fig. 1-2; Par. 27, 56-59 and 66).
Regarding claim 14, Taplan discloses the controller (77/78) selectively activates the ones of the plurality of burner unit (via induction zone 73; Par. 51) according to a user input including at least one of a burner unit location and a heating level (Fig. 2; Par. 27, 56-59).
Regarding claim 15, Taplan discloses the controller (77/78) illuminates the respective portion of the at least one of the edges corresponding with the activated ones of the plurality of burner units (via induction zone 73; Par. 51) corresponding with the burner unit location of the user input and at one of a brightness or color corresponding with the heating level of the user input (Fig. 2; Par. 27, 56-59, 66-68).
Regarding claim 16, Taplan discloses each of the plurality of burner units are induction heating coils; at least two of the plurality of burner units are (via induction zone 
Regarding claim 17, Taplan discloses the at least two of the plurality of burner units (via induction zone 73; Par. 51) are disposed at the major surface within respective individual subsections of the respective section of the major surface; and the controller (77/78) selectively activates one of the at least two burner units and causes the lighting assembly to illuminate a respective portion of at least one of the edges bounding at least one of the subsections corresponding with the activated one of the two burner units based on at least one of a user input or a determination that a cooking article size is smaller than the respective section by a predetermined amount Fig. 1-2; Par. 27, 56-59 and 66-69).
Regarding claim 18, Taplan discloses the cooktop (62) further defines a plurality of edge surfaces extending away from respective ones of the edges of the major surface; and the lighting assembly (10) is affixed with the cooktop opposite the major surface and extends adjacent at least two of the sections of the major surface and includes at least two lighting elements respectively exposed at respective portions of the plurality of edge surfaces corresponding with the sections of the major surface (Fig. 1-2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taplan (DE 102014223711) in view of Brosnan et al. (US Pub. 2012/0138590) (cited by applicant).
Regarding claim 3, Taplan discloses substantially all features of the claimed invention as set forth above including a light assembly (10) except the lighting assembly includes a light guide extending along portions of the inner surface adjacent at least two of the plurality of edge surfaces and defining at least two outer faces extending generally contiguously with the at least two of the plurality of edge surfaces, respectively; and the plurality of lighting elements are spaced inwardly of the light 
Regarding claim 19, Taplan discloses substantially all features of the claimed invention as set forth above including the cooktop (62) is of a glass-ceramic substrate, the major surface and edge surfaces being defined thereon, and further defining a lower surface opposite the major surface (Par. 53; Fig. 2); the lighting assembly (light strip 10 or lighting devices 50) is affixed with the cooktop adjacent the inner surface extending along portions of the inner surface adjacent the at least two edge surfaces and defining at least two outer faces extending generally contiguously with the at least two edge surfaces, respectively except the lighting assembly includes a light guide extending along portions of the inner surface adjacent the at least two edge surface; and the at least two lighting elements are spaced inwardly of the light guides.  Brosnan et al. discloses the lighting assembly (lighting system 42) includes a light guide (12) extending .
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taplan (DE 102014223711) in view of Guiset et al. (US Pat. 9,664,375) (cited by applicant).
Regarding claims 4-5, Taplan discloses substantially all features of the claimed invention as set forth above including the light elements (58) except a masking layer extending along portions of the lower surface adjacent respective ones of the at least two of the plurality of edge surfaces, wherein: the plurality of lighting elements are positioned beneath the masking layer.  Guiset et al. discloses a masking layer (28) extending along a portion of the lower surface (4), wherein: the plurality of lighting elements (11) are positioned beneath the masking layer (Fig. 6-7; Col. 9, Lines 23-43; Col. 10, Line 33 to Col. 11, Lines 21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Taplan, a masking layer extending along portions of the lower surface adjacent respective ones of the at least two of the plurality of edge surfaces, wherein: the plurality of lighting elements are positioned beneath the masking layer, as taught by Guiset et al., for the .
Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taplan (DE 102014223711).
Regarding claim 7, Taplan discloses substantially all features of the claimed invention as set forth above including the plurality of lighting elements (58) are light-emitting diodes (Par. 67) included in an arrangement that extends through the at least two of the sections of the major surface with respective pluralities of the light-emitting diodes exposed at the respective portion of the respective ones of the plurality of edge surfaces corresponding with the sections of the major surface (Fig. 1g-1h) except the lighting elements includes in an arrangement of interconnected that extends through the at least two sections of the major surface.  However, Taplan discloses the used of the plugs (76a/76b) to connect the light strip (10) with a plurality of lighting element (58) to the electrical line (Fig. 2; Par. 56).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Taplan, the lighting elements includes in an arrangement of interconnected that extends through the at least two sections of the major surface, for the purpose of connecting the light strips in series for easy connecting plurality of light strip.
Regarding claim 10, Taplan discloses substantially all features of the claimed invention as set forth above including the plurality of plates (60) of heating zone (72) (Fig. 1f and 8; Par. 51 and 73) except at least one additional section of the major surface is located remote from at least two adjacent corners of the major surface such that a respective portion of only one of the plurality of edge surfaces corresponds with 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828.  The examiner can normally be reached on Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        4/20/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761